Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement filed 08/26/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Election/Restrictions
Application’s election of Group I: Claims 1-7, drawn to steel plate, in the response filed on 1/04/2021 has been acknowledged without traverse. Claims 8-14 are withdrawn as non-elected claims and claims 1-7 remain for examination, wherein claim 1 is the independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term " An ultra high strength steel plate' in claims 1-7 is a relative term which renders the claim indefinite. The term "ultra high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.
Furthermore, since claim 1 is being rejected for indefiniteness, all dependent claims, claims 2-7, are rejected as being indefinite.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The term "high formability and hole expandability” in claims 1-7 is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US-20110083774-A1, hereinafter Jin) and further in view of Choo et al. (KR-20130056051-A, see machine translation unless further noted, hereinafter Choo).
Applicant is further reminded that claims 1-7 are rejected as being indefinite under 112(b) as stated above. 
Regarding claim 1, Jin teaches a high strength steel sheet and a hot dip galvanized steel sheet, both of which have high ductility and excellent delayed fracture resistance used as parts of a vehicle ([0001]). Jin further teaches a high strength cold rolled steel sheet having a composition containing 0.05 to 0.3 weight percent C, 0.3 to 1.6 weight percent Si, 4.0 to 7.0 weight percent Mn, 0.5 to 2.0 weight percent Al, 0.008 weight percent or less S, the balance Fe and impurities ([0015]) which are within the claim ranges of silicon (Si): 2% or less, manganese (Mn): 4% to 10%, and sulfur (S): 0.02% or less (excluding 0%) and overlap the claim ranges of  <0.46. Jin further teaches the cold rolled steel sheets consists of 40 to 50% annealed martensite as matrix, 20 to 40% retained austenite and balance ferrite ([0049]) which overlap the claim ranges of the ultrahigh strength steel plate has a microstructure comprising retained austenite in a volume 15fraction of 20% or greater and annealed martensite in a volume fraction of 50% or greater. Comparison of the instant claim ranges with the ranges of Jin are summarized in the table below:
Limitation
Instant Claim 1 (wt.%)
Jin Broad range (wt.% )
US 20110083774 A1
Relationship 
C
0.04-0.17 
0.05-0.3
Overlap
Si
2.0  or less
0.3-1.6 
Within
Mn
4-10 
4.0-7.0 
Within
P
0.05 or less (excluding 0%)
---
---
S
0.02 or less (excluding 0%)
0.008 or less
Within
Al
0.5 or less (excluding 0%)
0.5-2.0
Overlap
N
0.02 or less (excluding 0%)
---
---
Fe + Inevitable Impurities
Balance 
Balance
Overlap
C+(Mn/25) <= 0.46 %
0.2 <= C+Mn/25 <= 0.57
0.21 <= C+Mn/25 <= 0.58
Overlap
Retained Austenite
20% or greater
20-40%[0049]
Overlap
Annealed Martensite
50% or greater
40-50%[0049]
Overlap



While Jin teaches the above limitations, Jin in silent on amounts of phosphorus and nitrogen. Choo teaches an ultra-high strength steel plate that can be used for a steel plate for automobiles ([0001]).  Choo further teaches that additions of phosphorus between 0.001 to 0.10% by weight ([0024]) which overlaps the claim range of P: 0.05% or less (excluding 0%). Choo teaches further that phosphorus plays a role in strengthening the steel sheet when added in this range ([0025]). Choo further teaches that additions of nitrogen between 0.001~0.01% by weight ([0037]) can increase the strength of a steel sheet ([0038]) which is within the claim range of N: 0.02% or less (excluding 0%).
It would have been obvious to one of ordinary skill in the art at the date of filling to combine the steel sheet of Jin with the teachings of Choo to produce a stronger steel sheet by adding the amounts of P 0.001 to 0.10% by weight ([0024]) and N 0.001~0.01% by weight ([0037]) .
There would have been a reasonable expectation of a modified Jin achieving the production of a steel sheet with improved strength.
Regarding claim 2, Jin further teaches the steel plate composition has 0.005 to 0.03 weight percent Ti ([0015]) which is within and meets the claim limitation of the steel plate composition further comprising at least one selected from titanium (Ti): 0.1% or less (excluding 0%), niobium (Nb): 0.1% or less (excluding 0%), vanadium (V): 0.2% or less (excluding 0%), and molybdenum (Mo): 0.5% or less (excluding 0%).
Regarding claim 3, Jin is silent on the addition of Zr and/or W in the steel sheet composition. Choo further teaches the addition of tungsten an element effective in improving the strength of a steel sheet ([0045]) in an amount of 0.01-1.0% ([0044]).
It would have been obvious to one of ordinary skill in the art at the date of filling to combine modified Jin with the teachings of Choo to produce a stronger steel sheet by adding 0.01-1.0% by weight W ([0044]) which overlaps the claim limitation of the steel plate composition further comprising at least one selected from zirconium (Zr): 0.001% to 0.1%, and tungsten (W): 0.001% to 0.5%.
There would have been a reasonable expectation of a further modified Jin achieving the production of a steel sheet with improved strength.
Furthermore, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
Regarding claim 4, Jin further teaches the steel plate composition has 0.01 to 0.1 weight percent Cr and 0.02 to 0.1 weight percent Ni ([0015]) which are within and meets the claim limitations of the steel plate 
Regarding claim 5, Jin further teaches the steel plate composition has 5 to 30 ppm B ([0015]) which is within and meets the claim limitation of the steel plate composition further comprising at least one selected from antimony (Sb): 0.04% or less (excluding 0%), calcium (Ca): 0.01% or 15less (excluding 0%), and boron (B): 0.01% or less (excluding 0%).
Regarding claim 6, Jin further teaches the steel plate has a tensile strength of 980 MPa or more ([0014]) which fully meets the claim limitation of wherein the ultra high strength steel plate has a tensile 20strength of 980 MPa or greater.
Jin further teaches an elongation of 28% or more ([0014]). Jin further teaches yield strength can range from 792-989 MPa (pg 5, table 3). Examiner notes that the yield ratio (yield strength/tensile strength) is 0.8 or greater and further that the product of tensile strength and elongation for Jin is 27,440 MPa% or greater which overlaps the claim limitation of wherein the ultra high strength steel plate has a yield ratio (yield strength/tensile strength) of 0.6 or greater, a product of tensile strength and elongation within a range of 25,000 MPa% or greater.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05 (I). 
However, Jin is silent on a hole expansion ratio. Modified Jin has overlapping phase structures of retained austenite and annealed martensite, composition, and properties of tensile strength, yield ratio, and a product of tensile strength and elongation. 

Regarding claim 7, Jin further teaches the steel plate can be a cold rolled steel sheet and a hot dip galvanized steel sheet ([0014]) which meets the claim limitation of wherein the ultra high strength steel plate comprises one of a cold-rolled steel plate, a hot-dip galvanized steel 5plate, and a hot-dip galvannealed steel plate.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. US-9109273-B2 (hereinafter ‘273) in view of Choo. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is obvious over the claimed patented invention.
The instant claims are to a composition range for a high strength steel plate that can be a cold-rolled steel plate or a hot-dip galvanized steel 5plate. The claims of ‘273 are silent on the additions of P, N and W. Choo teaches similar steel plate product ([0001]) with P ([0024], [0025]), N ([0037], [0038]), and W ([0044], [0045]) ranges that when combine with ‘273 results in final steel plate products with compositions that meet the limitations of present claims 1-5, with properties that meet the limitations of present claim 6, and final products that meet the limitations of present claim 7. As stated above in the 103 rejection.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of copending Application No. 16/333,778 (hereinafter ‘778) in view of Choo. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending application is obvious over the copending invention.
The instant claims are to a composition range for a high strength steel plate that can be a cold-rolled steel plate or a hot-dip galvanized steel 5plate. The claims of ‘778 are silent on the additions of P, N and W, and the final product being a cold-rolled steel sheet or a hot-dipped galvanized steel. Choo teaches similar steel plate product ([0001]) with P ([0024], [0025]), N ([0037], [0038]), and W ([0044], [0045]) ranges that when combine with ‘778 results in final .
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miura et al. (US-8986468-B2) contains cold rolled steel sheets with overlapping composition and microstructure. 
Oh et al. (US-20140308156-A1) contains cold rolled steel sheets with overlapping composition and microstructure.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003.  The examiner can normally be reached on Monday-Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.C./Examiner, Art Unit 1734                                                                                                                                                                                                        
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734